                           IN THE UNITED STATES DISTRICT COURT

                            FOR THE EASTERN DISTRICT OF TEXAS

                                        SHERMAN DIVISION


DWIGHT WAYNE ROGERS, JR., #1547330                  §

VS.                                                 §                  CIVIL ACTION NO. 4:18cv857

DIRECTOR, TDCJ-CID                                  §

                                       ORDER OF DISMISSAL

        Petitioner Dwight Wayne Rogers, Jr., a prisoner confined in the Texas prison system, filed the

above-styled and numbered petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The

case was referred to United States Magistrate Judge Christine A. Nowak, who issued a Report and

Recommendation concluding that the petition should be dismissed. Petitioner has filed objections.

        Petitioner is challenging his Denton County conviction for aggravated sexual assault, Cause

Number F-2007-1147-A. He previously filed a petition for a writ of habeas corpus in this Court

challenging the conviction, which was dismissed with prejudice. Rogers v. Director, TDCJ-CID, Civil

Action No. 4:13cv573 (E.D. Tex. Sept. 21, 2016). The Fifth Circuit denied his request for a certificate

of appealability. Rogers v. Davis, No. 17-40950 (5th Cir. July 25, 2018). The Fifth Circuit then

denied his request for authorization to file a successive petition. In re Rogers, No. 18-40962 (5th Cir.

Nov. 1, 2018). Undeterred by the Fifth Circuit’s decision, he promptly filed the present successive

petition on December 10, 2018.

        The present petition should be dismissed in light of 28 U.S.C. § 2244(b)(3)(A). This Court

lacks subject matter jurisdiction to consider a second or successive petition unless the Fifth Circuit has

granted the petitioner permission to file it. Crone v. Cockrell, 324 F.3d 833, 836 (5th Cir. 2003). A

district court should dismiss a second or successive petition for lack of subject matter jurisdiction that

                                                    1
    has been filed without the permission of the Fifth Circuit. Id. at 838. Petitioner filed objections to the

    Report and Recommendation, but his objections do not show that he has received permission to file

    a second or successive petition. The petition must be dismissed for lack of subject matter jurisdiction.

            The Report of the Magistrate Judge, which contains her proposed findings of fact and

    recommendations for the disposition of such action, has been presented for consideration, and having

    made a de novo review of the objections raised by Petitioner to the Report, the Court is of the opinion

    that the findings and conclusions of the Magistrate Judge are correct and Petitioner’s objections are

    without merit. Therefore, the Court hereby adopts the findings and conclusions of the Magistrate

    Judge as the findings and conclusions of the Court. It is accordingly

            ORDERED that the petition for a writ of habeas corpus is DISMISSED without prejudice for

    lack of subject matter jurisdiction. A certificate of appealability is DENIED. All other motions not

.   previously ruled on are hereby DENIED. It is finally

            ORDERED that the Clerk of Court shall return unfiled any new petitions for a writ of habeas

    corpus submitted by Petitioner regarding his conviction unless he shows that he has received

    permission from the Fifth Circuit to file it.

          SIGNED this 12th day of January, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                        2
